OPINION OF THE COURT
Order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (111 AD2d 560). Completely absent in this case was any “direct contact between agents of the municipality and the injured party”, upon which a special duty could be predicated (Sorichetti v City of New York, 65 NY2d 461, 469; see also, Yearwood v Town of Brighton, 64 NY2d 667).
Concur: Chief Judge Wachtler and Judges Meyer, Kaye, Alexander, Titone and Hancock, Jr. Taking no part: Judge Simons.